CUSHMAN, District Judge.
Of the questions presented it will only be necessary to consider whether plaintiff has an adequate remedy at law, and in the determination of this question we are not required to consider whether the proceeding by the Attorney General, sought to be enjoined, is one of forfeiture or escheat. Bouv. Law Diet. (Rawle’s 3d Edition), vol. 1, p. 1069; 2 Blackstone’s Commentaries, 251.
It in no way has been made to appear that the remedy at law afforded plaintiff in such a proceeding is not adequate. The determination of the question is controlled by Boise Artesian Hot & Cold Water Co. v. Boise City, 213 U. S. 276, 29 S. Ct. 426, 53 L. Ed. 796, and Cavanaugh et al. v. Looney, 248 U. S. 453, at page 456, 39 S. Ct. 142, 143, 63 L. Ed. 354, in which latter case it was said: “Nothing indicates that any objections to the validity of the statute could not be presented in an orderly way before the state court where defendants intended to institute condemnation proceedings.”
It is true that the jurisdiction of the District Court was upheld in Terrace et al. v. Thompson, 263 U. S. 197, 44 S. Ct. 15, 68 L. Ed. 255, and in Webb v. O’Brien, 263 U. S. at page 313, 44 S. Ct. 112, 68 L. Ed. 318; but in each of those eases an interest in the real estate had not yet been acquired by the alien. In the first of the last-cited decisions it is also stated, at page 212, of 263 U. S. (44 S. Ct. 16): “* * iF And it is alleged that the defendant as Attorney General, has. *203threatened to and will ** * * if they enter into such lease, * * * prosecute the appellants criminally for violation of the act; that the act is so drastic and the penalties attached to its violation are so great that neither of the appellants may make the lease even to test the constitutionality of the act; and that, unless the court shall determine its validity in this suit, the appellants will he' compelled to submit to it, whether valid or invalid, and thereby will be deprived of their property without due process of law and denied the equal protection of the laws.” 1
There is no allegation in the complaint now before the court in any way equivalent to the above. The motion for an interlocutory injunction is denied. The defendants’ motion to dismiss the bill of complaint is granted;

 The following language appears in the case of Webb v. O’Brien, at page 321 of the Supreme Court reports, volume 263 (44 S. Ct. 113), also cited in the opinion:
“They [appellants, plaintiffs below] allege * * * that the Attorney General and district attorney have threatened to and will enforce the act against them if they execute the contract, and will forfeit or attempt to foffeit the land by an escheat proceeding, and will prosecute them criminally for violating the act. They aver that the act is so drastic, and the penalties for its violation are so great, that neither of them may execute the contract even for the purpose of testing its validity and its application thereto, and that, unless the court shall determine the validity of the act and its application, they will be compelled to submit to it, whether valid or invalid, and to the appellants’ interpretation of it, and so be deprived of their property without due process of law and denied the equal protection of the laws in contravention of the Fourteenth Amendment.”